CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We have issued our reports dated March 16, 2009, with respect to the consolidated financial statements and internal control over financial reporting included in the Annual Report of Bronco Drilling Company, Inc. on Form 10-K for the year ended December 31, 2008. We hereby consent to the incorporation by reference of said reports in the Registration Statements of Bronco Drilling Company, Inc. on Form S-3 (File No. 333-143152), on Form S-3/A (File No. 333-140472) and on Form S-8 (File No. 333-136874). /s/ GRANT THORNTON LLP Oklahoma
